DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a fitting for actuating a mechanism in a door or window, that has a handle rotatably supported on or in a stop element such that it can rotate about an axis of rotation, wherein the stop element can be fastened to the door or window, that has a drive pin for actuating the mechanism in the door or window, - that has a coupling element for coupling the handle to the drive pin, and that has a blocking device, which blocks actuation of the drive pin about the axis of rotation when in the blocking position, characterized in that: a. the blocking device is movable between the blocking position and a releasing position by axially actuating the handle between a first position and a second position along the axis of rotation, b. the blocking device releases the mechanism when the blocking device is in the releasing position, c. when the handle is in the first position, the blocking device is in the blocking position and the handle is decoupled from the drive pin, and d. only when the handle is in the second position, the coupling element couples the handle to the drive pin, and keeps the blocking device in the releasing position.


The closest prior art of record, U.S. Patent Number 6,601,270 to Eckhardt et al., disclose a fitting (figure 10a) for actuating a mechanism in a door or window, that has a handle (10) rotatably supported on or in a stop element (20) such that it can rotate about an axis of rotation (axis of 30), wherein the stop element can be fastened to the door or window (column 3, lines 22-24), that has a drive pin (30) for actuating the mechanism in the door or window, that has a coupling element (15, 35) for coupling the handle to the drive pin, and that has a blocking device (36), which blocks actuation of the drive pin (40) about the axis of rotation when in the blocking position (figures 6c and 7a; column 6, line 63-column 7, line 7), wherein the blocking device can be moved to a releasing position (figure 7c) by axially actuating the handle from a first position (figure 7a) to a second position (figure 7c) along the axis of rotation (defined by the axial depth defined by depressions 66 and 67, figure 9), characterized in that the handle is decoupled from the drive pin when it is in the first position (figure 7a), wherein the blocking device is in the blocking position (figure 7a), and the coupling element couples the handle to the drive pin when the handle is in the second position (figure 7c), and keeps the blocking device in the releasing position (figure 7c).
However, Eckhardt et al. does not disclose the blocking device is movable between the blocking position and a releasing position by axially actuating the handle between a first position and a second position along the axis of rotation, when the handle is in the first position, the blocking device is in the blocking position and the handle is decoupled from the drive pin, and only when the handle is in the second position, the coupling element couples the handle to the drive pin, and keeps the blocking device in the releasing position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 6, 2022